Name: Political and Security Committee Decision (CFSP) 2017/1174 of 13 June 2017 extending the mandate of the Head of Mission of the European Union CSDP Mission in Niger (EUCAP Sahel Niger) (EUCAP Sahel Niger/1/2017)
 Type: Decision
 Subject Matter: Africa;  European construction;  social affairs;  politics and public safety
 Date Published: 2017-07-01

 1.7.2017 EN Official Journal of the European Union L 170/92 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1174 of 13 June 2017 extending the mandate of the Head of Mission of the European Union CSDP Mission in Niger (EUCAP Sahel Niger) (EUCAP Sahel Niger/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Decision 2012/392/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union CSDP mission in Niger (EUCAP Sahel Niger), including the decision to appoint a Head of Mission. (2) On 18 July 2016, the Council adopted Decision (CFSP) 2016/1172 (2), extending the mandate of EUCAP Sahel Niger until 15 July 2018. (3) On 26 July 2016, the PSC adopted Decision (CFSP) 2016/1632 (3), appointing Ms Kirsi HENRIKSSON as Head of Mission of EUCAP Sahel Niger from 1 September 2016 to 15 July 2017. (4) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Ms Kirsi HENRIKSSON as Head of Mission of EUCAP Sahel Niger from 16 July 2017 to 15 July 2018, HAS ADOPTED THIS DECISION: Article 1 The mandate of Ms Kirsi HENRIKSSON as Head of Mission of EUCAP Sahel Niger is hereby extended until 15 July 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 June 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 48. (2) Council Decision (CFSP) 2016/1172 of 18 July 2016 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 193, 19.7.2016, p. 106). (3) Political and Security Committee Decision (CFSP) 2016/1632 of 26 July 2016 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (EUCAP Sahel Niger/1/2016) (OJ L 243, 10.9.2016, p. 6).